BPL Exploration, /s




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                       March 4, 2014

                                    No. 04-14-00087-CV

                                    CODY TEXAS, L.P.,
                                       Appellant

                                              v.

                               BPL EXPLORATION, LTD.,
                                       Appellee

                 From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 6,097
                         Honorable Jose A. Lopez, Judge Presiding


                                       ORDER
      We grant the Zapata County District Clerk’s motion for extension of time to file the
clerk’s record and order Dora Martinez-Castanon to file the record in this appeal by March 28,
2014.


                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court